DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 10/24/2019.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 5,711,488) in view of Hoekman et al. ((S 2013/0142868 A1).

Lund discloses a drug delivery system (figures 1-4) comprising: a housing (20) configured to contain a medicament; a drug delivery mechanism to expel medicament from a nozzle (44/15); and said nozzle having a bore (interior of device or “L”) and configured to direct the medicament to a predetermined area in the nasal passageway. Concerning the nozzle is in a retracted position prior to being inserted and extends outwardly for delivery of the medicament (see figure 1 that shows a retracted nozzle 34 and extending outward for delivery away from “H”).
Lund discloses the claimed invention except for the nozzle contains one or more spirals helical elongated members in the bore of the nozzle (rifling or grooves).  Hoekman teaches that it is known to use a nozzle containing one or more spirals helical elongated members in the bore of the nozzle (rifling or grooves) as set forth in figures 1-8e (particularly 8a-8e and discussed in paragraphs [0111]-[0116] to provide “a device disclosed herein is designed to displace the residual olfactory air volume under low pressure to increase the efficiency and consistency with which pharmaceutical compounds are delivered to olfactory epithelium, and further to enhance patient tolerability” (para [0007])..  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lund with the nozzle contains one or more spirals helical elongated members in the bore of the nozzle (rifling or grooves) as taught by Hoekman, since such a modification would provide the system with a nozzle containing one or more spirals helical elongated members in the bore of the nozzle (rifling or grooves) for providing “a device disclosed herein is designed to displace the residual olfactory air volume under low pressure to increase the efficiency and consistency with which pharmaceutical compounds are delivered to olfactory epithelium, and further to enhance patient tolerability” (para [0007]).
Concerning claim 2 and the second surface area is less than the second surface area see figures 1 of Lund.
Concerning claim 3 and said nozzle creates a vortex of spray or a preconfigured plume (see paragraphs at column 1).
Concerning claim 4 and said plume is circular (see paragraphs at column 2).
Concerning claim 5 and said drug delivery mechanism is configured to have an adjustable pressure and said nozzle has an adjustable opening (paragraphs at column 2).
Concerning the drug delivery mechanism is a pump see column 2 lines 40-51.
Concerning one or more fins, spirals, helical elongated members, rifling or grooves in the bore of the nozzle (see paragraphs at column 2 lines 54-67).
Concerning claim 8 and the nozzle contains solid structures in the bore to alter the flow (see paragraphs at column 2 lines 54-67).
Concerning claim 9 and the solid structures are conical, spiral, nautilus, rain droplet shaped, bi-conical, disc-like, biconvex, spherical, or partially spherical with a trailing edge (see paragraphs at column 4 lines 57-60).
Concerning claim 10 and said drug delivery mechanism is a manual pump (note pump source disclosed as a manual pump in description of the prior art).
Concerning claim 11 and the nozzle is separated from said drug delivery mechanism in a spaced apart relationship by a tube (note 23 element).
Concerning claim 12 and tube and nozzle are contoured to target a specific location in the nasal cavity (note the shape of the contour of figure 1 and 2 would allow for a target region of the nasal cavity when inserted into nostril).  
Concerning claim 13 and nozzle is configured to atomize the medicament (see abstract and title disclosure).
Concerning claim 14 and said vortex of spray or said preconfigured plume has a predetermined width at the end, a predetermined lower arc length, a predetermined upper arc length, and a predetermined cross-section (see figure 5 and further paragraphs at columns 1-2 discussing spray characteristics.
Concerning claim 15 and the nozzle is in a retracted position when inserted and extends outwardly for delivery of the medicament (see figure 1 that shows a retracted nozzle 34 and extending outward for delivery away from “H”).
Concerning claim 16 and said nozzle expands into a shape having an increased bulbas shape area for delivery of the medicament (see figure 4 and note shape).
Concerning claim 17 and the nozzle is bulbous, semi-spherical, conical or oval in shape (it is examiners position that the nozzle is semi-spherical or conical in shape as in figure 4).
Concerning claim 18 and said medicament is contained in individual containers (note supply from container and feed tube 23).
Concerning claim 19 and further including a mixing chamber adapted to receive one or more of said containers wherein said medicament is mixed prior to administration (note supply chamber 32 is feed from tube 23).
Concerning claim 20 and the tube and nozzle are contoured to target a specific location in the nasal cavity by moving up and back along the SPG, down and back along the SPG, or the middle of the SPG. (it is examiner position that the prior art device and shape therof would be fully capable of targeting specific nasal regions within the SPG and nasal passage due to operator use).


    PNG
    media_image1.png
    508
    318
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    695
    436
    media_image2.png
    Greyscale

The elements disclosed in the prior art combination are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783